ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
Appellant takes issue with the correctness of our original opinion and points to several rulings of the court which he contends show that the court actually did consider the evidence of Officer Wilson concerning his conversation with the appellant following the arrest.
A re-examination of the record has caused us to conclude that such evidence was admissible. Before Officer Wilson gave the testimony complained of, the appellant had testified that one' of the arresting officers had put him in “the patrol car and sat down beside me and asked me how much it would be worth to me if he did not take me in * *
*186This testimony on the part of the appellant opened up the subject of their conversation and authorized the state to introduce the testimony of Wilson set forth originally in rebuttal.
We have concluded that the omission of the word “by” preceding the name of the affiant does not vitiate the jurat.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.